
	

111 HR 207 IH: To amend the National Guard Youth Challenge Program under title 32, United States Code, to exclude nondefense funds made available by other Federal agencies for the Program from the matching requirements of the Program.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 207
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Wilson of South
			 Carolina (for himself and Ms.
			 Bordallo) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the National Guard Youth Challenge Program under
		  title 32, United States Code, to exclude nondefense funds made available by
		  other Federal agencies for the Program from the matching requirements of the
		  Program.
	
	
		1.Federal assistance for State
			 programs under the National Guard Youth Challenge Program
			(a)Federal share of
			 costs of State programsSubsection (d) of section 509 of title 32,
			 United States Code, as amended by section 594 of Public Law 110–417 (122 Stat.
			 4475), is amended by adding at the end the following new paragraph:
				
					(3)Nondefense funds made available or
				transferred to the Secretary of Defense by other Federal agencies to support
				the Program shall not be subject to the matching-funds requirement imposed by
				paragraph
				(1).
					.
			(b)Authorization of
			 appropriationsFor fiscal
			 year 2010, there is authorized to be appropriated to the Secretary of Defense
			 $97,527,200 to carry out the National Guard Youth Challenge Program under
			 section 509 of title 32, United States Code.
			
